DETAILED ACTION

Response to Amendment
 Examiner acknowledges Applicant's amendment filed on February 21, 2022.  Claims 1, 5-8 and 11-12 are amended.  Claims 3 and 4 are cancelled.
Claims 1, 2, 5-8, 11 and 12 are currently pending consideration.

Response to Arguments
Regarding claim 1, on page 7 of Applicant's remarks, Applicant submits Hong fails to disclose, teach or suggest “wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set”.
In response to applicant’s remarks, the examiner respectfully disagrees.  
Hong teaches in Figures 12 and 13 Paragraphs [0120] to [0123] AGC configured during the half-symbol size which is clearly a smaller symbol duration than other/full symbols.
Therefore, 3GPP TSG RAN1 WG Meeting #88bis R1-1704688 in view of Hong teaches all the claim limitations of claim 1, 11 and 12 and Examiner’s assertions are clear and proper.




	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN1 WG Meeting #88bis R1-1704688 hereby referred to as R1-1704688 in view of Hong et al. (US 2020/0007297 A1).

4.    Regarding claim 1, R1-1704688 teaches a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising:
receiving, using a first set of physical resources, a first wireless signal (SI) comprising an indicator (II) descriptive of a transmission power used by a second wireless node when transmitting the wireless signal (WS) on a second set of physical resources (Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe
Figures 3 and 6 correctly settle their AGC).
wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period (Figures 3 and 6 correctly settle their AGC; 1st symbol of subframe).
 R1-1704688 does not explicitly disclose wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set.
Hong teaches, wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set (Figures 12 and 13 Paragraphs [0121] to [0123] half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

5. Regarding claim 2, R1-1704688 in view of Hong teaches wherein the wireless signal (WS) is a multicast signal or a Device-to-device signal (R1-1704688 ,Introduction, V2V communication).

Regarding claim 5, R1-1704688 does not explicitly disclose wherein at least one of the symbols is split into a first and second set of frequency resources.
Hong teaches wherein at least one of the symbols is split into a first and second set of frequency resources (Figures 12 and 13 Paragraphs [0121] to [0123] AGC; half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of the symbols is split into a first and second set of frequency resources as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

7. Regarding claim 6, R1-1704688 does not explicitly disclose wherein the method further comprises utilizing a signal characteristic when decoding information comprised in the first set of symbols.
Hong teaches wherein the method further comprises utilizing a signal characteristic when decoding information comprised in the first set of symbols (Figures 12 and 13 paragraph [0120] to [0123] RS)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide utilizing a signal characteristic when decoding information comprised in the first set of symbols as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

Regarding claim 7, R1-1704688 does not explicitly disclose wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period for a subsequent slot.
 Hong teaches wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period for a subsequent slot (Figures 12 and 13 paragraph [0120] to [0123] Gap; AGC)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first set of symbols are the last symbols in a slot and is in part used as a guard period, wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period for a subsequent slot as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.

9. Regarding claim 8, R1-1704688 does not explicitly disclose wherein the wireless signal further comprises a third set of symbols and the method further comprises transmitting feedback in at least one symbol comprised in the third set of symbols.
 Hong teaches wherein the wireless signal further comprises a third set of symbols and the method further comprises transmitting feedback in at least one symbol comprised in the third set of symbols (Figures 12 and 13 paragraph [0120] to [0123] HARQ-ACK/feedback).


10.    Regarding claim 11, R1-1704688 teaches a wireless node configured to receive a wireless signal (WS) (Figures 3 and 5), the wireless node comprising:
a communication interface and
processing circuitry configured to cause the wireless node to perform a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising:
receiving, using a first set of physical resources, a first wireless signal (SI) comprising an indicator (II) descriptive of a transmission power used by a second wireless node when transmitting the wireless signal (WS) on a second set of physical resources (Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe),
wherein the wireless signal (WS) comprises a first set of symbols and a second set of symbols receiving, using the second set of physical resources, the wireless signal (WS) using an Automatic Gain Control, AGC, configuration, wherein the AGC configuration is determined based on the indicator (II) (Figures 3 and 6 correctly settle their AGC).
Figures 3 and 6 correctly settle their AGC; 1st symbol of subframe).
 R1-1704688 does not explicitly disclose wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set.
Hong teaches, wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set (Figures 12 and 13 Paragraphs [0121] to [0123] half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.


11.    Regarding claim 12, R1-1704688 teaches a non-transitory computer readable medium comprising computer-executable instructions for causing a wireless node, when the computer-executable instructions are executed on processing circuitry comprised in the wireless node, to perform a method for use in a wireless node configured to receive a wireless signal (WS), the method comprising
receiving, using a first set of physical resources, a first wireless signal (SI) comprising an indicator (II) descriptive of a transmission power used by a second wireless node when transmitting the wireless signal (WS) on a second set of physical Figures 3 and 5 Section 3.2 AGC dynamic range; transmit in the 1st symbol of subframe),
wherein the wireless signal (WS) comprises a first set of symbols and a second set of symbols receiving, using the second set of physical resources, the wireless signal (WS) using an Automatic Gain Control, AGC, configuration, wherein the AGC configuration is determined based on the indicator (II) (Figures 3 and 6 correctly settle their AGC).
wherein at least part of a duration of at least one of the symbols in the first set is used as an AGC settling period (Figures 3 and 6 correctly settle their AGC; 1st symbol of subframe).
 R1-1704688 does not explicitly disclose wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set.
Hong teaches, wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set (Figures 12 and 13 Paragraphs [0121] to [0123] half symbol size).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the symbols comprised in the first set have smaller symbol duration than the symbols comprised in the second set as taught by Hong in the system of R1-1704688 for a different operation to be additionally performed during the remaining one symbol duration see paragraph [0120] of Hong.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Khoryaev et al. (US 2020/0275458 A1) Figure 14

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANE L LO/
Primary Examiner, Art Unit 2466